Citation Nr: 1031617	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as residuals of the removal of a brain tumor, to include 
whether new and material evidence has been received to reopen a 
previously denied claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
claim of service connection for a brain tumor.  

In February 2007, the Veteran testified before the Board in a 
hearing held at the RO.  A transcript of the hearing has been 
associated with the claims file.  

In August 2007, November 2008, and August 2009, the Board 
remanded the claim for additional development.

In the August 2007 remand, the Board explained that the Veteran's 
current claim represents a petition to reopen a previously denied 
claim of service connection for an acquired psychiatric disorder 
(schizophrenia).  This is consistent with the subsequently 
decided Court of Appeals for Veterans Claims (Court) decision in 
Clemons v. Shinseki.  23 Vet. App. 1 (2009); see also Ashford v. 
Brown, 10 Vet. App. 120, 125 (1997) (a Veteran's new theory of 
entitlement on the basis of asbestos exposure represented an 
attempt to reopen a previously denied claim of service connection 
for a lung disorder, rather than a new claim).  The RO has not 
adjudicated the matter as a petition to reopen.  Rather, they 
adjudicated the merits of the underlying claim of service 
connection.  Regardless of the RO's action, the Board may not 
evaluate the merits of the underlying service connection claim 
without first determining whether the Veteran has submitted new 
and material evidence with respect to the previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999).


FINDINGS OF FACT

1.  The RO previously denied a petition to reopen the claim of 
service connection for a psychiatric disorder in an October 1993 
rating decision, but the Veteran did not file a timely appeal.  

2.  The evidence received since October 1993 is neither 
cumulative nor redundant of evidence of record at the time of the 
prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The weight of the competent evidence is in relative equipoise 
on the question of whether the Veteran's current psychiatric 
disorder manifested by schizophrenia had its onset during his 
active service.  

4.  The weight of the competent evidence demonstrates that the 
Veteran does not have current residuals of a brain tumor related 
to a motor vehicle accident during his active service.


CONCLUSIONS OF LAW

1.  The October 1993 RO rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  Because evidence received since October 1993 is new and 
material, the claim of service connection is reopened.  
38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 3.156 (2009).

3.  By extending the benefit of the doubt to the Veteran, his 
psychiatric disability, currently manifested by schizophrenia, is 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

4.  Residuals of a brain tumor were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the issues on appeal has been accomplished.

First, with regard to the petition to reopen the claim, the 
Board's decision below is fully favorable to the Veteran.  
Therefore, no further notification or assistance is required as 
to that issue.   

With regard to the issue of entitlement to service connection, 
the VCAA duty to notify was satisfied by a letter sent to the 
Veteran in April 2005, which fully addressed what evidence was 
required to substantiate the claim and the respective duties of 
VA and a claimant in obtaining evidence.  The RO also sent the 
Veteran a letter in April 2006 letter advising him of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

Although documents fully meeting the VCAA's notice requirements 
were not provided to the Veteran before the April 2005 rating 
decision on appeal, the claim was fully developed and then 
readjudicated most recently in a February 2010 Supplemental 
Statement of the Case (SSOC), which was issued after all required 
notice was provided.  For this reasons, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal decided 
below.  First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains all available records from 
those VA and non-VA sources the Veteran identified as having 
relevant records.  The Veteran (nor his representative) has not 
identified, and the file does not otherwise indicate, that there 
are any outstanding pertinent records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA psychiatric examination in 
September 2007 to determine whether his claimed psychiatric 
disorder is due to active service.  The Board finds that the VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical history, 
his lay assertions and current complaints, and because it 
describes the claimed psychiatric disorder in detail sufficient 
to allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).   

The Veteran was also scheduled for further VA examinations in 
August 2007 and March 2008 to address the issue on appeal.  These 
examinations were necessary to address whether the Veteran has 
current residuals of brain tumor removal due to head trauma 
during service.  The Veteran, however, failed to report to both 
examinations and did not provide good cause for his failure to 
report.  Accordingly, the issue must be decided on the evidence 
of record.  See 38 C.F.R. § 3.655; see also Turk v. Peake, 21 
Vet. App. 565, 569 (2006). 

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, during the hearing, the AVLJ did not explicitly note the 
bases of the prior determinations.  The AVLJ did, however, note 
the service connection elements that were lacking to substantiate 
the Veteran's claim.  For instance, the AVLJ asked the Veteran 
whether he felt an in-service motor vehicle accident caused his 
current disability.  Plus, the Veteran's service representative 
asked specific questions to elicit responses designed to show 
that the Veteran met the requirements for service connection.  
For example, the representative asked the Veteran about his 
symptoms during service.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (explaining that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.)  Accordingly, the 
Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked.  The AVLJ 
specifically asked the Veteran where he had received treatment 
for the claimed psychiatric disorder, and the Veteran described 
his treatment history.  Accordingly, the Veteran is not shown to 
be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2),

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the August 2009 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to adjudicate an 
intertwined claim challenging the propriety of an April 1995 RO 
Administrative Decision, which found that an October 1972 motor 
vehicle accident was the result of the Veteran's willful 
misconduct.  Upon remand, the RO did not adjudicate the issue in 
compliance with the Board remand directive.  Rather, the RO 
issued a memorandum in February 2010 explaining why they did not 
readjudicate this issue.  The Board finds, however, that the 
matter is moot in light of subsequently-developed evidence.  
Accordingly, the Board finds that all of the August 2009 Board 
remand directives have been substantially complied with and, 
therefore, no further remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.


II.  Analysis

A. Petition to Reopen

The Veteran's original claim of service connection for "nerves" 
and schizophrenia (with "nervous breakdown" in January 1978) 
was denied by the RO in a March 1978 rating decision on the basis 
that the evidence did not show treatment or diagnosis of a 
psychosis during service or within a presumptive period.  The 
Veteran did not submit a timely notice of disagreement (NOD) or 
submit new and material evidence within one year of receiving 
notice of the March 1978 rating decision.  Therefore, the March 
1978 rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.201, 20.302, 20.1103.  

Subsequently, the RO issued decisions in April 1979, December 
1979, August 1987, August 1991, and October 1993, denying 
petitions to reopen the claim.  The Veteran did not submit timely 
NODs following the April 1979, December 1979, and October 1993 
rating decisions.  He filed timely NODs following the August 1987 
and August 1991 rating decisions, but did not file a timely 
substantive appeal following issuance of the statements of the 
case (SOC).  Accordingly, these rating decisions became final as 
to the evidence then of record, and are not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.32, 20.201, 20.302, 20.1103.  

More recently, the Veteran filed petitions to reopen the claim in 
January 1994 and October 1994.  The RO denied the petitions by 
letter decisions issued in January 1994 and July 1995.  The RO 
did not, however, issue a rating decision or notify the Veteran 
of his appellate rights in either the January 1994 or July 1995 
letter denials.  Accordingly, the January 1994 and July 1995 
decisions did not become final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 19.32, 20.201, 20.302, 20.1103.  

The Veteran filed the instant petition to reopen the claim of 
service connection in April 2005.  To reopen and review a claim 
that has been previously denied, new and material evidence must 
be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Regarding petitions to reopen filed on or after 
August 29, 2001, such as this one, the provision of 38 C.F.R. 
§ 3.156(a) define "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Here, the evidence associated with the claims file since the 
October 1993 rating decision includes the results of a September 
2007 VA examination.  The Board finds that the VA examination 
constitutes "new" evidence because it was not before the 
adjudicator in October 1993.  The Board also finds that the new 
evidence is "material" because it addresses the relationship 
between the Veteran's service and his current psychiatric 
disorder, which is the reason the claim was last denied on the 
merits.  The Board accordingly finds that new and material 
evidence has been received to reopen the claim of service 
connection, and the claim is now subject to review based on the 
entire evidentiary record.  The Veteran's appeal to this extent 
is allowed.


B.  Entitlement to Service Connection

With regard to the merits of the reopened claim, the Veteran 
contends that he has a current psychiatric disorder, to include 
residuals of a brain tumor and schizophrenia that began during 
his service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including psychoses such as 
schizophrenia, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309, 3.384.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection is warranted for a psychiatric 
disorder manifested by schizophrenia.  

The Veteran's service treatment record (STR) shows no treatment 
or diagnosis of any psychiatric disorder.  Nonetheless, the 
Veteran was injured in a motor vehicle accident (MVA) in October 
1972.  A treatment note at that time includes an addendum 
indicating that the Veteran's first sergeant reported that the 
Veteran had had difficulty getting along with supervisors 
recently; he had been suspected of drug abuse, but multiple 
testing had been negative.  

In addition to the STR, the record contains performance 
evaluations for each successive year of the Veteran's active 
service.  In the first evaluation, for the period from July 1971 
to February 1972, the Veteran was rated highly and found to have 
displayed a "very high quality of initiative, very seldom 
found" in airmen of the same rank.  Also, his personal 
appearance "far exceed[ed]" what was required.  In the next 
evaluation, for the period from February 1972 to August 1972, he 
received lower ratings.  It was determined that he performed in a 
"satisfactory manner," but required "constant close 
supervision."  He had been counseled by supervisors to improve, 
but with "no tangible result."  In the third performance 
evaluation, for the period from August 1972 to February 1973, he 
received even lower ratings, and it was found that he completed 
"most assigned tasks in a satisfactory manner" but "often 
fail[ed] to apply himself" and he needed to have a "more 
positive attitude" to "eliminate the problem."  These 
successive evaluations, in summary, show that the Veteran's 
performance steadily declined throughout his active service.  

Following his March 1973 service separation, the Veteran first 
sought treatment in November 1973.  The Veteran's treating, 
family physician explained (in a December 1979 letter) that he 
had treated the Veteran in November 1973 for acute depressive 
reaction.  The physician's letter establishes that the Veteran 
had treatment within one year of his service separation.  

The record also shows that the Veteran had inpatient treatment 
from January 1978 to February 1978, for symptoms diagnosed as 
schizophrenia, paranoid type.  The Veteran also underwent a VA 
examination in April 1978.  He informed the VA examiner that he 
had had symptoms such as hallucinations and paranoid delusions 
during service, but he had not realized there was anything wrong 
at the time of separation.  The VA examiner diagnosed paranoid 
schizophrenia, presently in remission.  Although the VA examiner 
did not explicitly opine that the Veteran's disorder began during 
service, the examiner based the diagnosis in part on the 
Veteran's description of his symptoms during service and after 
service.  

Otherwise, the record shows that the Veteran continued to undergo 
regular treatment for his schizophrenia until a surgery in 2000 
to remove a brain tumor.  Thereafter, he reported that his 
symptoms, especially his auditory hallucinations, had decreased.  

In connection with his present claim, the Veteran underwent a VA 
psychiatric examination in September 2007.  After reviewing the 
pertinent medical history and results of a clinical examination, 
the VA examiner determined that the Veteran continued to meet the 
criteria for a diagnosis of schizophrenia with residuals 
symptoms, even though he did not have any current acute symptoms.  
The examiner also explained that the diagnosis of schizophrenia 
is appropriate because the Veteran's symptoms persisted over time 
without regard to drug and alcohol use.  With regard to the onset 
of the disorder, the VA examiner opined that it is at least as 
likely as not that the Veteran's schizophrenia had its onset 
during service or within one year of his March 1973 discharge.  
The VA examiner based this conclusion on the December 1979 letter 
from the Veteran's treating physician.  Also, according to the 
examiner, the Veteran was 20 years old at that time, which is the 
typical age of onset for schizophrenia.  The VA examiner also 
noted the October 1972 report in the STR indicating that the 
Veteran was suspected of drug abuse.  The examiner concluded that 
this was likely a manifestation of the Veteran's schizophrenia 
symptoms.  

In reviewing this evidence, the Board finds that the record is at 
least in state of relative equipoise in showing that the 
Veteran's psychiatric disorder manifested by schizophrenia had 
its onset during service or within the applicable presumptive 
period.  Accordingly service connection is warranted.  38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309.  To the extent the September 2007 
VA examiner found that the Veteran did not have any current acute 
symptoms, this is a matter that must be addressed when assigning 
an initial disability rating for the disorder.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (explaining that the 
requirement of a "current disability" is satisfied if a 
disorder is diagnosed at the time a claim is filed or at any time 
during the pendency of the appeal).  

The Board finds, on the other hand, that service connection is 
not warranted for residuals of the removal of a brain tumor.  The 
Veteran contends, essentially, that the he developed a brain 
tumor as a result of head trauma he sustained during an in-
service MVA.  The STR, as indicated, shows that he sustained head 
trauma during an October 1972 MVA.  In fact, he underwent 
treatment for a mild concussion following the MVA.  Moreover, the 
post-service, VA treatment notes show that he underwent a left 
parietal craniotomy and near total excision of a parasagittal 
meningioma (tumor) in June 2000.  The weight of the competent 
evidence, however, shows that the post-service brain tumor is not 
etiologically related to the in-service MVA.

First, the Board points out, the record indicates that the 
Veteran had other head trauma following his service separation.  
For instance, a 1980 VA treatment note shows that the Veteran 
complained of being involved in an MVA in October 1980, although 
he denied injuries at that time.  Plus, a February 1990 VA 
treatment note shows that he complained of being hit on the head 
with a baseball bat.  (A February 1990 VA skull X-ray showed no 
evidence of fracture or any other bony abnormality, and the sella 
appeared within normal limits.)  This evidence shows that to the 
extent the Veteran's brain tumor was caused by head trauma, there 
were other potential intervening causes following the October 
1972 MVA.  

Second, the record does not indicate that the Veteran's brain 
tumor was actually caused by head trauma.  In fact, the June 2000 
VA craniotomy operative report specifically notes that the brain 
itself was "quite lax and pulsatile without any injury or 
swelling."  

Additionally, the Veteran, as indicated, underwent a VA 
examination in September 2007.  The VA examiner opined that it is 
less likely as not that the Veteran's brain tumor is related to 
the October 1972 head injury.  (The examiner also opined that it 
is less likely as not that the Veteran's schizophrenia caused or 
contributed to the development of his brain tumor.)  Although the 
VA examiner did not explain the basis for this conclusion, the 
Board points out that the examiner otherwise performed a thorough 
examination, including an exhaustive and accurate chronological 
review of the pertinent in-service and post-service history.  
Additionally, the VA examiner's opinion is uncontroverted.  For 
these reasons, the Board finds that the September 2007 VA 
examiner's opinion is highly probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

Finally, the Board finds that the Veteran's own assertions 
relating his brain tumor to in-service trauma are not competent 
evidence.  The etiological relationship between head trauma and a 
brain tumor is not capable of lay observation and it is not 
otherwise the type of matter for which lay evidence is competent 
evidence.  Rather, it is a complex medical question requiring the 
expertise of a medical professional.  The Veteran has not 
identified a medical opinion relating his in-service head trauma 
to his post-service brain tumor, and the record, as indicated, 
contains no contemporaneous descriptions supporting a later 
medical professional's diagnosis or etiology opinion.  For these 
reasons, the Veteran's own conclusory lay statements are not 
probative evidence supporting his claim.  See Davidson, 581 F.3d 
at 1316; Jandreau, 492 F.3d at 1376-77.

The Board also points out that the Veteran was scheduled to 
undergo further VA examinations to address whether his post-
service brain tumor is etiologically related to the in-service 
head trauma, but he failed to appear at the examinations.  
Accordingly, the claim must be decided based on the evidence of 
record, which, as shown, weighs against a conclusion that the 
Veteran's in-service MVA caused a post-service brain tumor.  See 
38 C.F.R. § 3.655.  

In conclusion, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that a psychiatric 
disorder manifested by schizophrenia was as likely as not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit 
of the doubt to the Veteran, service connection is warranted.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed.

Service connection for a psychiatric disorder manifested by 
schizophrenia is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Service connection for residuals of a brain tumor is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


